DETAILED ACTION
Receipt of Arguments/Remarks filed on February 19 2021 is acknowledged. Claim 8 was/stands cancelled. Claims 1-3, 9 and 12-16 were amended. Claims 1-7 and 9-20 are pending. Claims 4-6 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on September 15 2020. Claims 1-3, 7, 9-16 and 20 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The amendments filed February 19 2021 has overcome the rejection of claims 1-3 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN101670277A).  Firstly, Zhang does not teach nanoparticles.  Secondly, Zhang does not teach that the all of the nucleophilic functional groups are reacted with the plurality of epoxide groups.


New and Modified Rejections Necessitated by the Amendments filed February 19 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claims 1 and 14 introduce multiple instances of new matter as the claims recite the limitation: "plurality of epoxide groups” and “all of the nucleophilic functional groups are reacted with the plurality of epoxide groups”.  There is no support in the specification for this limitation.  Firstly regarding the recitation “plurality of epoxide groups”.  None of the silane coupling agents taught contain more than one epoxide 
Claim 14 additionally introduces new matter as the claim recites the limitation “a base”.  There is no support in the specification for this genus.  While a specific base of potassium carbonate is taught, the specification does not provide support for the use of any base.  MPEP 2163 states that written description for a claimed genus may be . 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 14 and 20 as currently written are vague and indefinite.  Claims 1 and 14 recite the “one or more silane coupling agents having a plurality of epoxide groups”.  Which isn’t indefinite.  However, claims 7 and 20 recites specific coupling agents which only contain a single epoxide groups.  While multiple silane coupling agents would result in a plurality of epoxide groups present for reaction, the claim recites the agent contain a plurality of epoxide groups.  Therefore the claim recites “one 
Claim 1 as currently written is vague and indefinite.  The claim recites the sunscreen nanoparticle is formed by polymerization of the alkoxysilyl groups of the one or more UV absorbing sunscreen monomers.  It is unclear what alkoxysilyl groups are reacted.  The monomers are formed by reaction of a UV absorbing compound and one or more silane coupling agents.  The silane coupling agent are not required as being alkoxysilyl.  Therefore, it is unclear if the alkoxysilyl groups are in addition to the silane coupling agents or if the alkoxyl silyl groups are part of the coupling agents.
Claim 1 as currently is vague and indefinite.  Claim 1 recites a composition “for producing a sunscreen nanoparticle”.  However, the last wherein clause of the claim recites the nanoparticle is formed by polymerization of the alkoxysilyl groups of the one or more UV absorbing sunscreen monomers.  As indicated earlier it is unclear what alkoxysilyl groups are being referred to.  Assuming it is the silane coupling agent, it is unclear if the claimed composition is actually required to be in the form of nanoparticles.  Claim 14 which recites the method of making which has the exact same steps as recited in claim 1 only indicates formation of the monomer.  The claim preamble recites “a composition for producing a nanoparticle” which would indicate the claim is directed to a composition which is capable of forming a nanoparticle but not the nanoparticle itself.  Therefore, it is unclear if the composition of claim 1 is required to be in the form of a nanoparticle.

Claims 2-3, 10-11, 15-16 and 20 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN101670277A, cited in the Office action mailed on November 19 2020).
	The instant application claims a method of producing a photochemically stable, non-leeching sunscreen monomer for use in a sunscreen formulation, said method comprising: a. providing a UV absorbing compound, wherein the UV absorbing compound contains a plurality of nucleophilic functional groups, wherein the plurality of nucleophilic functional groups are deprotonated using a base, forming a deprotonated UV absorbing compound; b. providing one or more silane coupling agents having a plurality of epoxide group; and c. reacting the deprotonated UV absorbing compound with the one or more silane coupling agents, wherein the plurality nucleophilic functional 
	Zhang et al. (wherein the machine translation is utilized) is directed to a method for preparing curcumin-bonded silica gel liquid chromatography stationary phase.  First activated silica gel is formed using γ-glycidoxypropyltrimethoxy silane.  To curcumin, sodium hydride (a base) and anhydrous toluene, the γ-glycidoxypropyltrimethoxy silica gel precursor added.  Reacting at reflux temperature of toluene is taught followed by filtration to prepare curcumin-bonded silica gel (example 1).    Thus Zhang et al. expressly teaches providing a UV absorbing compound (curcumin), providing one or more silane coupling agents with an epoxide group (γ-glycidoxypropyltrimethoxy silane). 
	Regarding the claimed wherein the covalent bond between the UV absorbing compound and the silane coupling agent is effective for enhancing photostability of the sunscreen monomer and preventing leeching of the UV absorbing compound from the sunscreen monomer, this recitation does not further limit the active method step(s) defined by the claim, namely providing and reacting.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not  step positively recited."). Note MPEP 2111.04.  In this case, claim 14 uses the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "providing" and "reacting" steps are performed; rather, the wherein clause merely characterizes the results of those steps. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same monomers are reacted in the same manner in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.
    Thus, Zhang teaches, either expressly or inherently implied, each and every limitation of the instant claims.

Response to Arguments
Applicants’ arguments filed February 19 2021 have been fully considered but they are not persuasive. 
Applicants argue that Zhang does not polymerize the alkoxysilyl groups of the coupling agent.  
Regarding applicants arguments, while claim 1 recites polymerizing the alkoxysilyl groups, claim 14 does not contain such language.  Claim 14 just recites providing a UV absorbing compound and deprotonating with a base, providing one or more silane coupling agents and reacting the deprotonated UV absorbing compound with the silane coupling agents.  This is taught by Zhang as Zhang teaches sodium hydride, a base, which is mixed with curcumin (UV absorbing compound) and γ-glycidoxypropyltrimethoxy silica gel precursor reading on the claimed steps.


	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loy et al. (USPGPUB No. 20100003204) in view of Payne et al. (US Patent No. 6649212) and Argal et al. (USPGPUB No. 20130109779).
Applicant Claims
The instant application claims a composition for producing a sunscreen nanoparticle comprising one or more UV absorbing sunscreen monomer having one or more alkoxysilyl functional groups, wherein the one or more UV absorbing sunscreen monomers are formed by a reaction of: a. a UV absorbing compound, wherein the UV absorbing compound contains a plurality nucleophilic functional groups; and b. one or more silane coupling agents having a the plurality of epoxide group; wherein all of the nucleophilic functional groups are reacted with the epoxide group to form a plurality of covalent bonds, thereby producing the sunscreen monomer, wherein the covalent bond 
	The instant application claims a method of producing a photochemically stable, non-leeching sunscreen monomer for use in a sunscreen formulation, said method comprising: a. providing a UV absorbing compound, wherein the UV absorbing compound contains a plurality of nucleophilic functional groups, wherein the plurality of nucleophilic functional groups are deprotonated using a base, forming a deprotonated UV absorbing compound; b. providing one or more silane coupling agents having a plurality of epoxide group; and c. reacting the deprotonated UV absorbing compound with the one or more silane coupling agents, wherein the plurality nucleophilic functional group of the UV absorbing compound reacts with the plurality epoxide groups of the silane coupling agent to form a plurality of covalent bonds, thereby forming the sunscreen monomer;  16Reference No. UNIA 17.23 NP, UA17-123 Inventor's last name: Loy and McFaddenDocument Date: May 14, 2018 wherein the covalent bond between the UV absorbing compound and the silane coupling agent is effective for enhancing photostability of the sunscreen monomer and preventing leeching of the UV absorbing compound from the sunscreen monomer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Loy et al. is directed to nanoparticle hybrid sunscreens.  It is taught that sunscreen’s organic composition can leak from the carrier leading to potential health problems (paragraph 0008).  Taught is a molecule with sunscreen properties which is covalently attached to an inorganic particle carrier, the carrier being unreactive and These dyes can be modified with two or more trialkoxysilyl groups (paragraph 0024).  Tetraethoxysilane is exemplified.  Emulsion sol-gel polymerization is taught (paragraph 0021).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Loy et al. teaches reacting an inorganic particle carrier comprising tetraethoxysilane with a dye molecule which has been modified with two or more trialkoxysilyl groups, Loy et al. does not teach curcumin modified with glycidoxypropyltrimethoxysilane.  However, this deficiency is cured by Payne et al. and Argal et al.
	Payne et al. is directed to modified silicon based UV absorbers useful in crosslinkable polysiloxane coatings via sol-gel polymerization.  One class of polymers useful as matrices for UV absorbers are crosslinked polysiloxanes synthesized by sol-gel methods (column 1, lines 35-50).  One useful method of retaining UV absorbers is to covalently bond them onto alkoxysilane monomers for subsequent incorporation into a polysiloxane matrix via sol-gel synthesis (columns 1-2, lines 66-67 and 1-2).  Taught is a condensation product of a di-epoxy-silane or di-epoxy-siloxane with an aromatic UV absorber molecules having at least two aromatic hydroxy groups recite with epoxide 3-glycidoxy-1-propylene (column 4, lines 5-20).  Figure 8a shows formation of benzophenoxy-disilane.  Bases, such as sodium hydroxide, can be utilized (example 6, column 4, lines 44-45).
	Argal et al. is directed to polymeric composition for ocular device.  The structure of curcumin is shown (top of page 15).  Curcumin is a yellow dye exhibiting dual function by acting as a UV absorber and visible blue light blocker (paragraph 0576).  It is taught that the UV block can be a polymerizable constituent which has the advantages in terms of leachability of the agent (paragraph 0227).  Polymerization with curcumin is taught (paragraph 0239).  The curcumins may overcome the limitations and possible impairments associated by the use of synthetic compounds such as benzophenone-based UV blockers and the like (paragraph 0254).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loy et al., Payne et al. and Argal et al. and modify curcumin with glycidyloxypropyltrimethoxysilane in order to react with tetraethoxysilane to form a sunscreen particle.  One skilled in the art would have first been motivated to form a disilane monomer with glycidyloxypropyltrimethoxysilane and curcumin as Loy et al. teaches forming a two or more trialkoxysilyl groups on a dye which absorbs in the UV range.  Argal et al. teaches curcumin is a yellow dye which is a UV absorber which has benefits over synthetic dyes such as benzophenone based blockers.  Payne teaches the formation of silicon based UV absorbers and taught is a condensation product of an aromatic UV absorber 
	Regarding the claimed plurality of epoxide groups and all of the nucleophilic functional groups reacted with the plurality of epoxide groups, Loy et al. teaches the dye can be modified with two or more trialkoxysilyl groups.  As shown in Payne et al., when two equivalents of silyl groups are utilized, two hydroxy groups are reacted.  Therefore, depending on the number of hydroxy groups present one skilled in the art would manipulate the number of trialkoxysily groups which can be reacted.
	Regarding claim 12, both Loy et al. and Payne et al. such a sol-gel polymerization.
	Regarding claim 13, Loy et al. teaches tetraethoxysilane as an in organic carrier.  
	Regarding claim 14, Payne et al. teaches the use of a base, sodium hydroxide, for reaction of the UV absorbing compound.  

Response to Arguments
Applicants’ arguments filed February 19 2021 have been fully considered but they are not persuasive. 
Applicants argue that as claimed all of the nucleophilic groups on the UV absorbing compound react with the plurality of epoxide groups of the silane.  It is argued that the conditions in Payne do not result in all of the hydroxy groups of the UV absorber molecule reacting with the epoxide groups.  Figure 6a of Payne shows that two of the hydroxy groups of the UV absorber are unreacted.  It is argued that the combination of Loy, Payne and Argal would not arrive at the claimed invention.  The teachings would not result in all of the nucleophilic groups on the UV absorbing compound to react with the plurality of epoxide groups of the silane.  
Regarding applicants arguments, the number of hydroxyl groups which are reacted with is going to depend not only on the reactivity of the hydroxyl groups but also the mole equivalent of the silyl groups present with which to react.  As shown in figure 8a of Payne, only 2 silane groups are present, thus a disilane modified UV absorber is utilized.  As recognized by Applicants on page 13 of the response (page 6 of the remarks), Loy teaches in paragraph 0024 that the chromophore dye can be modified with two or more trialkoxysilyl groups.  Thus, when two trialkoxysilyl groups are utilized only two hydroxyl groups would react, one skilled in the art would modify the number of trialkoxysilyl groups depending on the desired degree of substitution.  The more hydroxyl groups reacted the more reaction sites with the inorganic particle carrier.  Since it is a desire of Loy et al. to covalently attach the chromophore to prevent the sunscreens release into the body, one skilled in the art would manipulate the reaction sites in order to provide for 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616